 DECISIONS OF NATIONAL LABOR RELATIONS BOARDRed Oaks Nursing Home, Inc. and Retail ClerksUnion, Local No. 37, a/w Retail Clerks Interna-tional Union, AFL-CIO. Cases 25-CA 9299 and25-RC 6717March 26, 1979DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS PENEII.()AND TRUESDAI.EOn November 14, 1978. Administrative Law JudgeAlmira Abbot Stevenson issued the attached Decisionin this proceeding. Thereafter, the Respondent filedexceptions and a supporting brief: and the GeneralCounsel filed cross-exceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,landconclusions2of the Administrative Law Judge and toadopt her recommended Order, as modified herein.)ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge, as modified be-low, and hereby orders that the Respondent, RedOaks Nursing Home, Inc., Michigan City, Indiana, itsofficers, agents, successors, and assigns, shall take thei Both the Respondent and the General Counsel have excepted to certaincrediihity lindings made by the Administrative Law Judge. It is the Board'scstablished pohcy not to overrule an Administrative Law Judge's resolutionswith respect to credibility unless the clear preponderance of all of the rel-evant evidence convinces us that the resolutions are incorrect. Standard DryWall Podui,, Inc., 91 NLRB 544 (1950). enfd. 188 F.2d 362 (3d Cir. 1951).We have carefully examined the record and find no basis for reversing herfindings.' he General Counsel excepted to the Administrative Law Judge's find-ing that Administrator Oszuscik effectively disavowed Personnel DirectorBarth's threat to deprive employees of benefits if the Union got in. He con-cedes that Oszuscik did counter Barth's threat that they would take thebenefits they already had but argues that the threat to no longer help em-ployees with garnishments was not countered, we find it unnecessary to passon this exception, since any additional violations that might be found wouldbe cumulative and not necessary to support the bargaining order.'The General Counsel excepted to those portions of the AdministrativeLaw Judge's Order and notice to employees that contain the language "inany like or related manner." He contends that because Respondent's unfairlabor practices are so pervasive the broader language "in any other manner"is necessary. We agree. The pattern oif Respondent's unfair labor practices.requiring both a cease-and-desist order and a bargaining order, reveals sucha proclivity t violate the Act and purpose to prevent employees from exer-cising their rights that the broader language is warranted. We have modifiedthe Administrative Law Judge's recommended Order accordingl.action set forth in the said recommended Order, as somodified:I. Substitute the phrase "in any other manner" forthe phrase "in any like or related manner" in para-graph l(h).2. Substitute the attached notice for that of theAdministrative Law Judge.Ir IS FURTHER ORDERED that the objections in Case25-RC-6717 be sustained, that the election be setaside, and that the petition in that case be dismissed.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT coercively interrogate employ-ees about their union activities or the union ac-tivities of other employees.WE WILL NOT give the impression that em-ployees' union activities are under surveillance.WE WILL NOT threaten employees with repri-sals because of their union activities.WE WIIL NO] imply that benefits have beenlost because of the Union or would be lost if theUnion is selected as the employees' bargainingrepresentative.WE WILL NOT create the impression that selec-tion of the Union as the employees' bargainingrepresentative would be futile.WE WIL.L NOT instruct employees to reportunion activity to management, or solicit griev-ances, implying they will be adjusted if employ-ees refrain from union activity.WE WILL NOT refuse to bargain with RetailClerks Union, Local No. 37, a/w Retail ClerksInternational Union, AFL-CIO, as the exclusiverepresentative of employees in the following ap-propriate unit:All full time and regular part time service andmaintenance employees including chargeaides, senior aides, nurse aides, house clerk,dietary employees, charge cook, laundry-linenemployees, senior laundry-linen aide, house-keeping employees, senior housekeeping aide,activity employees and maintenance employ-ees employed at our 910 South Carroll Ave-nue, Michigan City, Indiana, facility, exclusiveof all registered nurses, all licensed practicalnurses, all professional employees, all officeclerical employees, all confidential employees,all guards and all supervisors as defined in theAct.241 NLRB No. 65444 RED OAKS NURSING HOMEWE WILL NOT in any other manner interferewith our employees' exercise of the rights guar-anteed them by Section 7 of the National LaborRelations Act, as amended.WE WILL, upon request, bargain with RetailClerks Union, Local No. 37, a/w Retail ClerksInternational Union, AFL-CIO, for the unit de-scribed above with respect to rates of pay, wages,hours of work. and other terms and conditions ofemployment and, upon request, embody in asigned agreement any understanding reached.RED OAKS NURSING HOME, IN(C.DECISIONSTATFMENT ()F THE CASEALMIRA ABBOT STEVENSON, Administrative Law Judge:A hearing was held in this consolidated proceeding atMichigan City, Indiana, March 15-17 and April 11-13.1978. The amended charge in Case 25 CA-9299 was filedOctober 27. 1977, and served on the Respondent October27 and November 15, 1977. The complaint was issuedMarch 7, 1977, and amended at the hearing. The Respon-dent-Employer duly filed an answer to the complaint andamended it at the hearing. A petition was filed by theUnion August 24. 1977. and an election was conducted bythe National Labor Relations Board October 21, 1977. inthe appropriate stipulated unit.' There were 36 votes forand 39 against the Union. with 3 challenges. which wereinsufficient to affect the results. The Petitioner-Union dulyfiled objections to the election, and on December 1, 1977,the Regional Director for Region 25 of the National LaborRelations Board issued a report on objections to conductaffecting results of election, order directing hearing, orderconsolidating cases, and notice of hearing. In his report, theRegional Director found that Objection I had been with-drawn; that Objections 2. 3, and 4 alleged conduct alsoalleged as unfair labor practices in Case 25-CA-9299: andthat his investigation had uncovered additional alleged ob-jectionable conduct which might constitute additionalgrounds for setting aside the election and which were alsoalleged as unfair labor practices in the CA case. The Re-gional Director therefore consolidated Cases 25-CA-9299and 25-RC-6717 for hearing.The issues are whether or not two individuals are super-visors; whether or not the Respondent violated Section8(a)(l) of the National Labor Relations Act, as amended.and interfered with the October 21, 1977, election by engag-ing in various allegedly coercive conduct: whether or notthe Union represented the majority of employees in the ap-The appropriate unit is:All full time and regular part time service and maintenance employeesemployed by Red Oaks Nursing Home. Inc., at its 910 South CarrollAvenue, Michigan City, Indiana. facility. including charge aides, senioraides, nurse aides. house clerk, dietary employees, charge cook. laundry-linen employees, senior laundry-linen aide, housekeeping employees,senior housekeeping aide. activity employees and maintenance employ-ees but excluding all registered nurses. all licensed practical nurses, allprofessional employees. all office clerical employees, all confidential em-ployees, all guards and all supervisors as defined in the Act.propriate unit before the election: whether or not the Re-spondent violated Section 8a)(5); and whether or not aGissel2remedy is justified.Upon the entire record, including my observation of thedemeanor of the witnesses, and after due consideration ofthe briefs filed by the Respondent-Employer and the Gen-eral Counsel. I make the following:FINI)IN(;S OF FA I AND CON('IISIONS OF- LAWI. JI RISD)I( lONThe Respondent, an Indiana corporation, maintains itsprincipal office and sole place of business at Michigan City.Indiana. where it is engaged in the business of operating anursing home. During the past year, the Respondent re-ceived gross revenue in excess of $100.000 and Medicarerevenue in excess of $10,000. The Respondent is an em-ployer engaged in commerce within the meaning of Section2(6) and (7) of the Act.II. I.ABOR ORGANIZATIONThe Union-Petitioner is a labor organization within themeaning of Section 25) of the Act.Ill. UNFAIR L.ABOR PRA(l I(1-SA. IntroductionI. Supervisors and agentsThe Respondent is engaged in the operation of a 116-bedcomprehensive nursing home. It is organized into five de-partments: nursing, with 54-58 employees classified asnurses aides; dietary. 20 employees classified as cooks andaides; activity, with 2 part-time employees, and housekeep-ing, with 8 employees doing housekeeping and laundrywork. The complaint alleges. the answer admits, and I findthat the following individuals were, at material times. su-pervisors and agents of the Respondent: Donald Nixonpresident and business manager (retired October 1977);Maryann Oszuscik--administrator: Virginia Papunen-di-rector of nursing; and Gene Dipert-dietary supervisor.I here is a dispute over the supervisory status of LorraineBarth and Julia Johnson.Lorraine Barth Although the Respondent initially admit-ted the allegation in the complaint that Barth is a supervi-sor, it amended its answer at the hearing to deny this allega-tion. There is no contention that Barth should be includedin the appropriate unit. The evidence on the issue of Barth'sstatus consists mainly of the testimony of Barth and Ad-ministrator Oszuscik, as follows:Barth's title is director of personnel. She does not directlysupervise an, employees, nor does she make the final deci-sion to hire, fire, discipline, or adjust the grievances of anyemployee. She shares an office with the assistant adminis-trator, located next to the office of Administrator Oszuscik.Under Oszuscik's supervision, Barth directs the personnel2N .R v. Gissel Packing o. Inc. 395 .S 5'5 (19691.445 I)EC('ISIONS OF NATIONAL LABOR RELATIONS BOARDprogram of' the Red Oaks Home. Thus, she keeps recordson hiring, firing, discipline, timecards. health certificates,vacations, medical insurance, payroll, and accounts payableand receivable, and deals with employees on most of thesematters with authority to have them sent to her office forthis purpose.Barth conducts the initial interview with all applicantsand retains custody of their application forms. Upon receiv-ing a requisition from a department head for a new em-ploxec. she reviews the application forms on file and pullsthose she considers qualified for the job: she telephonesthose applicants and sets up appointments. When an appli-cant arrives, Barth conducts another interview duringwhich she briefs the applicant on Red Oaks employmentpolicies. She then sets up an appointment with the depart-ment head and checks out the references, which she for-wards along with the application form and any other intofr-mation she has obtained in the interview to the departmenthead with whom she discusses the merits of suitable appli-cants. Until July 1977. Barth had not been invited to man-agement staff meetings, but she was invited to two suchmeetings, on July 20 and 26. 1977. and attended them alongwith the president and business manager, administrator, de-partment heads, and the company attorney. At these meet-ings, the Respondent's approach to the union campaign,which had recently begun, was discussed, as were campaignmaterials and do's and don't's. Administrator Oszuscik ex-plained that Barth attended these meetings because. "Wefelt that she had a great deal of employee contact withhanding out paychecks and checking time cards and withinsurance ..and I felt she should be aware of some of thethings that she was not allowed to say and those things thatshe was allowed to say." Oszuscik continued that inasmuchas Barth spoke for management on such matters as time-card rates, paychecks. insurance, and hospitalization, Oszu-scik was concerned that Barth know what to say and whatnot to say.Although Barth's supervisory status may be doubtful un-der Board precedent' it is clear that she spoke for manage-ment on matters relating to labor relations and that man-agement enlisted her on its side in its contest with theUnion for employee allegiance. I find, therefore, that em-ployees could and reasonably did regard her as a manage-ment representative in this context and that her conductthroughout is therefore chargeable to the Respondent.4Julia Johnson: Johnson's name was included on the Ex-celvior list, and she voted in the Board election withoutchallenge. Although at the opening of the hearing the Re-spondent stipulated to the inclusion of Johnson in the ap-propriate unit, it changed its position thereafter and nowcontends she is a supervisor. In contrast to Barth. Johnsonwas not invited to the management antiunion strategymeetings. and she played a leading role in the Union's orga-nizing campaign.See Adelphi L'nieriAt. 195 NlRB 639, 644 (1972): Nor(hrop .i4rcra/i.Inc. 106 NlRB 23 ( 1953)Roc hesier (Cadet (Cleaners. In. 205 NLRB 773. fn. 5 1973): United DalrnFarmer (perlz AsOimoatwn. 194 NlRB 1094. 1096 (1972). Bank. f.4mer'a. Vatalnal 7rusr and Saavinga A.s.s-oa tlonl 196 N .RB 591 (1972). andSarhernl Seating ('anpalnl. ' u Prautlhra Dinilinl, 189 NlRB 391 (1971).ciled bh the Respondent. are distinguishable on their facts.There are approximately 20 employees in the dietary de-partment -- cooks, dietary aides, and dishwashers. Gene Di-pert (referred to by all the witnesses as Mrs. Dipert) is inoverall charge as Food Service Supervisor. Johnson (re-ferred to by the witnesses as Julia or Julie) has the title ofassistant food supervisor; she is the only employee with thattitle. She was promoted to that position in 1975. at whichtime she received a wage increase from $2.30 to $2.55 anhour; her current wage is $3.73 an hour, approximately 50cents more than that of other employees in the department.Dipert and other department heads are salaried. Johnsonand cook Michele Pavlak have completed a technical col-lege dietetic assistant program. and Johnson is a member ofThe Hospital. Institution, and Educational Food ServiceSociety. which Pavlak chose not to join. Johnson's job de-scription, which Dipert has reviewed with her on numerousoccasions, is entitled "Assistant Food Supervisor Cooks."Dipert's chief functions are to plan the menus; purchase thefood and supplies; hire, discipline, and discharge depart-ment employees; and prepare work schedules. She is onduty Monday through Friday from 8 a.m. until 4:30 p.m.Johnson works Tuesday through Saturday, from 6 a.m.until 2:30 p.m. Johnson's duties are substantially the sameas that of other cooks, except that she is responsible for thequarterly fire drills, while Dipert is present. Cook LorettaCarter credibly testified that the day before the hearing be-gan in this proceeding, while Dipert and Johnson were bothpresent in the department, Dipert instructed Carter not toask Johnson questions about the work but to ask Dipert., asshe was the head of the kitchen.The Respondent's main contention is that Johnson exer-cises supervisory authority and is in f'ull charge of thekitchen during the 16 hours a week when Dipert is notpresent and while Dipert is on vacation. All witnessesagreed that Johnson is in charge during these periods; she isresponsible that the work goes smoothly. Although she tellsemployees to quit talking and get busy. Dipert has in-structed her on many occasions not to tell employees whatto do. Johnson also orders or substitutes food when it unex-pectedly runs out: and she calls in off-duty employees toreplace no-shows. I do not credit Administrator Oszuscikand Supervisor Dipert, however, that Johnson is respon-sible for the serving of a well-balanced diet or that she hasauthority to assign work, discipline employees, or adjusttheir grievances; Johnson's testimony that Dipert insists onretaining full authority in these matters is the more credible,in light of the probabilities on the record as a whole. More-over, the record shows that the cooks, including Pavlak,Clara Lukasik. and Mary Jane Goodloe, none of whom arecontended to be supervisors, have the same duties and re-sponsibilities as Johnson during other times of the weekwhen Dipert is not present-from 4:30 to 7:30 p.m. Mon-day through Friday, after 2:30 p.m. on Saturday, and allday Sunday. During these periods. I find, as Oszuscik indi-cated, the work "is a fairly standardized thing in that all theemployees know what they are to do."In view of' the above facts, including the tight controlexercised over the department by Dipert. the fact that otheremployees in the unit are covered by the same job descrip-tion and exercise authority comparable to Johnson's, andthe fact that the Respondent. which was advised by laborcounsel at the time, included Johnson's name on the Excel-44h RED OAKS NURSING HOMEsior list but excluded her from staff meetings. I agree withthe General Counsel and the Union that Johnson was aleadperson or strawboss but not a supervisor within themeaning of the Act.2. Organizational campaignThe Union's campaign began in July and was carried outthrough meetings with employees at various public rooms,including a pizza party for younger employees on October6, and at the home of employee Diana Chambers: distribu-tion of campaign literature, including a flyer bearing thenames of certain employees endorsing the Union's cause:distributing Vote Yes buttons at a meeting on October 13:and obtaining signed authorization cards. Management firstbecame aware of the campaign July 20, when a union meet-ing notice appeared on a Red Oaks bulletin board. An at-torney was consulted and a staff meeting was immediatelycalled; at this and a subsequent such meeting held July 26.the staff was provided with the customary do's and don'tsand instructed not to engage in conduct, including interro-gation, which would interfere with the employees' right toorganize. Thereafter, the Respondent campaigned againstthe Union by means of meetings of Business Manager Nix-on with employees and distribution of literature urgingthem to reject the Union. No violation is alleged to haveoccurred in the Respondent's meetings or literature.On August 22, 1977, the Union dispatched a letter to theRespondent demanding recognition, and on August 24 itfiled a petition in Case 25-RC 6717. On August 24, theRespondent refused recognition. As indicated, the electionwas held October 21, and the Union lost and filed objec-tions which pertain to the same matters alleged in the com-plaint as violations of Section 8(a)(1).B. Violations of Section 8(a)(1JI. Director of Nursing Virginia PapunenPapunen is second in command to Administrator Oszu-scik. Papunen supervises 45 50 nurses aides. Her assistantis Janice Sechrist. The complaint alleges, in effect, and theanswer denies, that in the course of one-on-one meetingsPapunen had with most of the nurses aides during the weekof the election, and on one occasion with employee Szabobefore that, Papunen interrogated employees. threatenedthem with reprisals if they supported the Union, promisedbenefits for refraining from supporting the Union. gave theimpression of surveillance of union activities, and solicitedemployee grievances and implied they would be adjusted ifemployees refrained from union activity. The following tes-timony was presented in support of these allegations:Stella Szabo is a nurses aide to whom Papunen gave aroutine yearly wage increase on October 3. Two days later,on October 5 (the day before the Union's October 6 pizzaparty for the younger employees), Papunen summoned Sza-bo to her office. Papunen's assistant, Sechrist, was present.Szabo testified that after she and Papunen discussedwhether or not Szabo was unhappy with her wage increase,Papunen asked her if she knew how much the union menmake a year. When Szabo replied she did not care, Papu-nen asked her, "Well, how about the pizza party? Do youknow about our pizza party?" When Szabo said she did notPapunen told her, "Well, they are going to have a pizzaparty' and coke. You mean you are not invited?" Szabo saidshe knew nothing about it, and Papunen then declared, "Ihear you have been making phone calls to the other em-ployees trying to get them to go to meetings." Szabo con-fessed to having made one such call, and Papunen informedher. "Well, we know about all the meetings and the partiesthat have been going on. We know everything that theunion is doing. You girls don't have to keep hiding it fromus.Szabo also testified that she had a one-on-one interviewwith Papunen shortly before the election when Szabo was,as she recalled, wearing a Vote Yes button. According toSzabo, Papunen asked her during the interview "why Ithough we would need a union" and encouraged her to votein the election.Johnnie Anderson: By way of background to one of thestatements Papunen allegedly made to Anderson, the rec-ord shows that in 1976 the Respondent instituted a workschedule for nurses aides of 80 hours' work fbr two consecu-tive 2-week periods followed by 64 hours for the next 2-week period, a schedule which was approved of by vote ofthe majority of nurses aides at the time. In May 1977, be-fore the advent of the Union, a group of aides consisting ofAnderson, Ella Dennis, Lue Fleming, and Jo Barkow re-quested that Papunen restore the full 80-hour schedule andwere told she would look into the matter in the spring aftervacations were over. The union campaign intervened, how-ever, before any decision was made with respect to chang-ing the schedule.Anderson testified that in her interview with Papunen 2days before the election, while Anderson was wearing aVote Yes button, Papunen made the following remarks:Johnnie. I'm really surprised at you girls. I'm very hurt...Because you are trying to get that union in here.Anderson laughed. and Papunen continued:I don't know what you're laughing about. I'm going tomake it very hard for you girls.Anderson mentioned the work schedule, and Papunen said:Well, I had changed the schedule. Since you allbrought the union in here. it's nothing I can do about ithere.Papunen charged Anderson with "going to all the meet-ings." and when Anderson admitted she had gone to all butone of the union meetings. Papunen exclaimed:Well, I see now I can't talk no more to you, but I'll tellyou one thing. If that union comes in here. I'm goingto make it hard for you girls. If it doesn't come in here,I'm still going to make it hard for you.Annie Fleming: Papunen summoned nurses aide Flemingto the dining room for a preelection interview after speak-ing with Anderson. According to Fleming. Papunen askedher why she was wearing a union button and whether shethought the Union would put up with employees' watchingTV. Papunen allegedly told Fleming, among other things,"The Union is not worth a damn" and that Papunen "knew447 DECISIONS OF NATIONAL LABOR RELATIONS BOARDall about it and she knew about everything that goes onthere:" that Papunen had made out a schedule, but "herhands were tied, there was nothing she could do," showingFleming a full 80-hour work schedule she said she hadmade out and repeating that her hands were tied, there wasnothing she could do. and adding, "Whether the union getsin here or not I will personally make it very hard for yougirls." Fleming testified she asked Papunen several times inthe past for a full 80-hour work schedule, but Papunen hadalways said things were going to stay like they were. Flem-ing conceded Papunen told her to come in to vote but char-acterized the statement as saying Fleming had to vote notas encouraging her to vote.Diana Chambers testified to a pre-election conversationwith Papunen in the dining room, in part as follows: Papu-nen began by saying "[Y]ou must think I am stupid. Diana.I know that you have been having the meetings at yourhome ... I thought you was against the union. All this timeyou let me think you were against it." Chambers agreedthat she had been against the Union, and asked how a peti-tion could be got up showing that the employees did notwant the Union. Papunen told her, however, she could notgive such information because "it would have been againstthe union's rights." Papunen then wanted to know if em-ployee Debbie Streeting had changed Chambers' mindabout the Union. Chambers denied this and asserted that"the reason we went to the Union was to have more bene-fits." Papunen said that with all the attorney's fees it wascosting, "we don't need this damn union" and that the em-ployees would not benefit if the Union did get in. Papunenthen almost yelled out, "[W]hat the hell do we need a unionfor, Diana? Why? Why do we need this union?" (Employ-ees Sandra Bruce, Jacqueline Cowan, and Sue Green, whohad come in the dining room for lunch, corroboratedChambers as to this statement.) Papunen continued that shehad granted requests for days off but the cost of the Unionwould prevent any wage increases: that she could changeemployees' shifts if she wanted to, she could put Chamberson the 7 to 3 shift and if Chambers could not make thatshift she "might as well be looking out for another job."Papunen allegedly also informed Chambers that "peoplewere telling her everything any time there was a meeting atmy home or any time there was a meeting anywhere elseshe knew about it." Chambers admitted that when sheasked if Papunen would be against her if the Union won theelection, Papunen replied she would not and would nothold a grudge against Chambers and that Papunen encour-aged her to vote.Ella Dennis testified as follows with respect to relevantportions of her interview: Papunen began by stating, "Well,I notice you are wearing your yes button. Does that meanyou are going to vote yes?": Papunen asked how Dennisknew the majority was going to vote yes. Dennis said shehad always been dissatisfied with the 64-hour work sched-ule: Papunen asserted she had told Dennis she would thinkabout that in the spring when vacations were over, andasked, "Well, how do you know I don't already have an 80hour schedule made up for the aides?" Papunen also saidshe "was going to fight as hard as she could to keep theunion out because we don't need a union." Dennis said thatwhether the Union got in or not she would be the same EllaDennis she had always been, but Papunen told her, "Oh,no, things won't be the same."Deloris Phillips testified that Papunen said she was goingto talk to all the aides "about this union mess" and asked,"what did the yes button on my shoes mean, that I wasvoting yes?"Laura Phillips had left the Respondent's employ inMarch and returned in May 1977. Phillips testified that onOctober 19, 1977, Papunen took her into the dining area,wherewe sat down and she said, "Tell me all about it, Lau-ra." And I said, "Tell you all about what? ... Are yougoing to ask me questions about the union?" She saidshe didn't want to harass me or coerce me, that shedidn't know why we wanted any outsider representingus.Phillips voiced several complaints, and Papunen chargedthat Phillips knew nothing about unions, which Phillipscontradicted on the grounds that her father was a unionsteward. Papunen then "said she didn't know why she wastalking to me ..." It is people like you baby that will besorry when this is over.' " When Phillips responded thatPapunen had not said anything she wanted to listen to,Papunen told her "she was sorry she hired me back."Karen Haynes testified that Papunen began her interviewby saying she was surprised to see an intelligent person likeHaynes wearing a union button and asking why she neededsomeone to represent her. Haynes responded she did notneed anyone to represent her, and Papunen said, "Well, tellme about it?" Haynes said the employees needed sick bene-fits, and Papunen responded that "they had been workingon it prior to the union activities." Haynes asked if it wasokay to be the union observer at the election. After thinkingit over, Papunen allegedly told her, "Well, it's not okay, butyou can do it. But it doesn't mean you can vote yes."Brenda Callahan wore a Vote Yes button to her inter-view with Papunen, and, according to Callahan, Papunenbegan by saying she knew how Callahan was going to votebecause of the Vote Yes button, but things would gettougher if the Union got in, that "we would make sure thatwe only get 15 minutes [for break]. And only a half hour forlunch." Callahan explained that although this was the ruleat the time, it had not necessarily been enforced within anextra 5 minutes. Callahan admitted that Papunen encour-aged all employees to vote in the election.Papunen denied making the remarks attributed to her bythese employees. She testified that she conducted preelec-tion interviews with substantially all the nurses aides at thesuggestion of Respondent's attorney. She said that in eachinterview, except those in which employees raised addi-tional subjects, she followed a format she devised based onthe staff do's and don'ts and company handouts, which shewrote on a card she carried with her, to the following effect:[I]t had beer. a long haul. The election is coming upthis week. We hope that you will think for yourself. It'sgoing to be a secret ballot and I certainly urge you tovote no matter what your feelings.Papunen testified, with some corroboration by Sechrist,that her October 5 conversation with Szabo was about Sza-bo's disappointment with a recent pay raise and desire to be448 RED OAKS NURSING HOMEpromoted to senior aide, and that Papunen informed Szabothat Red Oaks had been unable to verify certain prior expe-rience Szabo had claimed in her application. According toPapunen, her preelection interview with Anderson followedPapunen's format except for protests by Anderson that peo-ple were blaming her for the union activity but she hopedPapunen did not think so as Anderson was loyal to RedOaks and would think for herself with respect to the elec-tion because Red Oaks had been good to her. Papunen in-sisted she only followed her format in her interview withFleming and that the only other comment was by Fleming,who had been off ill and who said the Home's hospitalcoverage was not good. Papunen testified her interview withChambers was similar to those she had with other employ-ees, except that Chambers (who Papunen said had volun-teered information many times about union meetings andwho had stated at an employee-staff meeting in Septemberthat the Union was going to try to get a former employee's(Streeting) job back for her) told Papunen that Streetinghad lied to the Union about her termination. When Dennisraised the work-schedule question, Papunen said, shemerely told Dennis she could do nothing about it at thatpoint and would not make any promises. Although shetried to make her format statement to Laura Phillips, shesaid, Phillips refused to listen, saying "you don't have athing to say to me," and walked away. Papunen testifiedshe told Karen Haynes she was a very intelligent personand she should think for herself. When Haynes asked if itwas all right for her to be an observer in the election, Papu-nen responded she would have to confer with Oszuscik andget back with the answer, and later told Haynes it would beall right. Papunen claimed to feel she knew Haynes betterthan some of the other nurses aides, but she could not ex-plain why their testimony was so different.I credit the testimony of the General Counsel's witnesses.Although some of them seemed nervous and unable to re-member everything that was said, this is not surprising inview of the presence of the Respondent's top managementin the hearing room. Stella Szabo, Annie Fleming, EllaDennis, Deloris Phillips, Laura Phillips, Karen Haynes, andBrenda Callahan all conveyed the impression of honestyunder adverse circumstances. I do not, however, acceptHaynes' testimony regarding alleged remarks by Papunenabout being a union observer in the election, because I amconvinced she misunderstood what Papunen said on thatsubject. Sechrist's faintly perfunctory corroboration ofPapunen against Szabo failed to outweigh the force of Sza-bo's superior demeanor and the inherent believability of herstory. Although Diana Chambers had vacillated on theunion issue, her account of her interview with Papunen alsoseemed inherently believable, and she was corroborated onone point by witnesses, two of whom I have found credible.In assessing the credibility of Anderson, I have discountedall testimony about another conversation with Papunen af-ter the election, as in my view the factors on each side ofthat dispute cancel each other out. I find her account of herone-on-one preelection interview convincing and consistentwith remarks I have found Papunen made to other employ-ees, with no indication of collusion or "orchestration" ascharged by the Respondent. The number and apparent in-tegrity of these witnesses persuade me that Papunen yieldedto the temptation to go beyond the do's and don'ts she hadbeen instructed on and the format she devised in her effortsto defeat the union movement, and I therefore do not credither against the aforenamed employees.5In assessing the impact which Papunen's questions andcomments may reasonably be said to have had on the em-ployees' exercise of their right to a free choice of bargainingrepresentative, I have considered the reassurances given ingeneral terms by Business Manager Nixon in his speechesand the Respondent's campaign literature, Papunen's en-couragement of all employees, including those wearingVote Yes buttons, to vote in the election, and her disavowalof any intent to coerce or harass Laura Phillips or hold agrudge against Diana Chambers. In my opinion, however,these factors could not have nullified the coercive effect ofsuch remarks by a powerful personality like Director ofNursing Papunen upon nurses aides summoned to a face-to-face encounter with her. Nor can I find merit in the Re-spondent's contention that Papunen's references in the pastand during some of the interviews to her alleged "open doorpolicy" and the existence of a grievance procedure in theRespondent's personnel handbook render lawful Papunen'ssolicitation of grievances, in view of the fact that she hadnever, before the advent of the Union, sought out any em-ployee's complaints while displaying a predilection to setthem right. Moreover, with regard to the work schedule ofthe nurses aides, it is clear that before the advent of theUnion several aides had requested an increase in hours to astraight 40-hour week; that Papunen had told some such achange would not be made and others that the matterwould be considered after vacations were over in thespring; and that no decision had in fact been made. There-fore, when Papunen deceptively told employees during theunion campaign that a decision had been made and impliedthat the requested schedule would have been implementedhad the Union not appeared on the scene, the employeescould reasonably conclude they were being deprived of abenefit because of their union activities.Therefore, based on the above credited testimony, I findthat the Respondent, on October 5, 1977, coercively interro-gated Stella Szabo and gave her the impression it was keep-ing employees' union activity under surveillance; during the4 days preceding the Board election of October 21, 1977,again interrogated Szabo: threatened Johnnie Andersonthat reprisals would be taken against employees because oftheir union activities and conveyed the impression thatunion activities were under surveillance; interrogated An-nie Fleming, implied that benefits had been lost because ofthe Union and would be lost if the Union were selected asthe employees' representative, and gave the impression ofsurveillance and threatened reprisals because of union ac-tivities: interrogated Diana Chambers, created the impres-sion with her of surveillance and the futility of selecting theUnion as the employees' representative and threatened re-I have not relied on testimony by Sandra Bruce or Darlene Phillips be-cause their attempted explanations for the absence of support in their pre-trial affidavits for some of their statements were unconvincing. Nor have Irelied on Jo Barkow or Betty Butts as, because of demeanor or content, theirtestimony was of uncertain dependability.6 Although no specific allegation to this effect was included in the com-plaint, evidence thereon was received without objection, and the issue wasfull) litigated at the hearing.449 DECISIONS OF NATIONAL LABOR RELATIONS BOARDprisals against Chambers; interrogated Ella Dennis and im-plied the loss of a benefit and reprisals because of theUnion; interrogated Deloris Phillips; interrogated LauraPhillips and threatened reprisals against her; interrogatedand solicited grievances from Karen Haynes; and threat-ened Brenda Callahan with reprisals if the Union was se-lected. I conclude that Respondent thereby violated Section8(a)(1) of the Act.2. Dietary Supervisor Gene DipertDipert supervises the approximately 20 employees in thedietary department. The complaint alleges, and the answerdenies, that Dipert interrogated employees, threatenedthem with reprisals if they supported the Union, orderedemployees to report union activities to her, told employeesthey could not converse with one another during workinghours in order to discourage union activity, and instructedemployees not to engage in union activities.Michelle Pavlak, a cook, credibly testified without con-tradiction that Dipert asked her, 3 or 4 weeks before theelection, how she felt about the Union.Julia Johnson testified that a week before the first unionmeeting she attended on August 4, 1977, Dipert asked herand cook Clara Lukasik "if we knew anything about theunion drive at Red Oaks. And had we signed a card."When the employees replied they knew nothing about theunion drive, Dipert said, "Oh, come off it. Don't play inno-cent with me." Dipert said a union woman had come in andtalked to the employees that night, and asked "could weplease tell her if we saw anybody come in, that she wantedus to protect her."Within 2 weeks of the election, Johnson further testified,Dipert told her and several other employees whose identityJohnson could not remember that, "it was bad enough now,but if the union gets in, it's going to be a lot worse."On March 9, 1978, shortly before the hearing began inthis proceeding, Dipert called Loretta Carter to her deskafter Carter had taken a morning break with Julia Johnsonand Clara Lukasik. According to Carter, Dipert told her "itwas a mess" and asked "if Clara and Julie had discussed theUnion bit with me," Carter said they had not, and Dipert"advised me not to sign a Union card if anyone come inand asked me to sign it. And Julie and Clara were the ring-leaders of it in the kitchen," and added that Carter was "notto talk this over with no one."Dipert testified that around the first of August she heardof a union representative's presence in the kitchen andasked Johnson and Lukasik to notify her if anyone showedup again as "they are not allowed in the kitchen." Dipertdenied Carter's testimony and asserted that she called Car-ter to her desk after the morning break "and I mentionedthat there were union cards in the house. We had word of it.And, since she was new there, I didn't feel that she ought tobecome involved."I have found above that Johnson was a credible witness.Her demeanor for truthfulness seemed superior to Dipert'sand her testimony here carries an aura of authenticity. Ialso credit Carter as against Dipert, whose testimony re-garding her conversation with Carter was similar to Carter'sbut shaded to soften the possible impact of what she reallysaid.I find that Dipert on August 4, 1977, coercively interro-gated Johnson and Lukasik and instructed them to reportunion activity to her; 2 weeks before the election threatenedJohnson and other employees with unspecified reprisals ifthe Union were selected as collective-bargaining represent-ative; and on March 9, 1978, coercively interrogated Lo-retta Carter and, in the entire context of Dipert's remarks,coerced Carter in the exercise of a free choice as to whetheror not to support the Union's cause.' I conclude that by thisconduct the Respondent further violated Section 8(a)(1).3. Director of Personnel Lorraine BarthThe complaint alleges, and the answer denies, that Barthinterrogated employees, threatened them with reprisals ifthey gave support to the Union, and gave the impressiontheir union activities were under surveillance.Johnnie Anderson was summoned to Barth's office 2 or 3days before the October 21 election, but their conferencetook place in the dining room, where they happened toencounter each other. Anderson described it as follows:"[S]he asked me was I interested in the union, and I askedher who told her that I was. And she said she had ways offinding things out." After some further discussion, Adminis-trator Oszuscik joined them, and Barth said the Respondenthad helped Anderson with garnishments in the past, "[b]utif the union gets in, we won't be able to help you ... if theunion got in, they would take the benefits that we alreadyhave." Oszuscik spoke up, however, at this point and toldBarth, "Lorraine, no, that's not true we cannot take whatthe girls already have. We will just have to negotiate fromthere."Julia Johnson had a conversation with Barth on October18, 1977. According to Johnson, Barth sent for her to cometo the office, and when she arrived, Barth said "since shewasn't a part of the bargaining unit, that she would like totalk to me ... as the Assistant Superintendent that maybesome of the girls might have come and talked to me." John-son agreed they had, and Barth asked, "What did they wantwith the union? What did they think the union would getthem?" Johnson replied she would not tell any names butgave some of the employee complaints. Barth then askedwhat Johnson intended to do on Friday (election day).Johnson replied it was a free country and she would do asshe wished. Barth asked if she realized "that things wouldbe worse if the union got in?" and offered to show figureson other nursing homes which had unions. Johnson deniedthat her own vacation was mentioned.According to Barth, Johnson had asked to take her vaca-tion at a time when her father was ill. So when Barth sawJohnson in the office, she stopped her and said she wassorry to hear Johnson's father had been ill, and discussedher vacation request with her. Johnson responded that "this'I place no reliance on Johnson's testimony that she overheard Dipert askemployees Lukasik and Goodloe, 2 weeks before the election, how they weregoing to vote or on her testimony that Dipert told her and Goodloe after theelection, on March 8, 1978, that they were not allowed to talk during work-ing hours, as the General Counsel's witnesses were in disagreement as towhat Dipert, who contradicted Johnson, said on these occasions.450 RED OAKS NURSING HOMEis what the girls had indicated that they felt that theyshould be paid for funeral leave or sick leave." Barth asked,"How do you feel about it?" And Johnson responded thather feelings were her own. Barth denied Johnson's contrarytestimony.I have heretofore credited Anderson, and I also find hertestimony more believable than Barth's denial with regardto Barth's interrogation of Anderson and conveying the im-pression of surveillance 2 or 3 days before the election,which I conclude were violative of Section 8(a)(1). How-ever, even accepting Anderson's version of Barth's allegedadditional comments, with which Barth's testimony dis-agreed, I find that Barth's implied threat to deprive employ-ees of benefits if the Union got in was effectively disavowedimmediately by Administrator Oszuscik, Barth's superior,thereby neutralizing the coercive impact of Barth's state-ment.I also credit Johnson, as I have above, over Barth, whoseemed capable of slanting her testimony to support theRespondent's cause. I therefore find that on October 18,1977, 3 days before the election, Barth coercively interro-gated Johnson and threatened her with unspecified reprisalsif the Union were selected as bargaining representative. Iconclude that this conduct violated Section 8(a)(1) of theAct.C. The 8(a)(5) ViolationThe complaint alleges, and the answer denies, that theRespondent unlawfully refused to bargain with the Unionas the exclusive representative of the employees in the ap-propriate unit on and after August 22, 1977.The Respondent admits, and I find, that the appropriateunit is:All full time and regular part time service and mainte-nance employees including charge aides, senior aides,nurse aides, house aides, house clerks, dietary employ-ees, charge cook, laundry-linen employees, senior laun-dry-linen aide, housekeeping employees, senior house-keeping aide, activity employees and maintenanceemployees of the Respondent employed at its facilityat 910 South Carroll Avenue, Michigan City, Indiana,exclusive of all registered nurses, all licensed practicalnurses, all professional employees, all office clericalemployees, all confidential employees, all guards andall supervisors as defined in the Act.The parties stipulated there were 78 employees, includingJulia Johnson, in the appropriate unit on August 22, 1977.Initially, I find that 34 of these employees had signed validunion-authorization cards on or before that date.' In addi-'This list includes employees whose signatures were solicited by JuliaJohnson:Johnnie AndersonLue FlemingDeborah StreetingBrenda CallahanCassell KinerSharon ParrishDeborah Nicholsen ProftBecky BulotCindy HahnClara LukasikJo BarkowPat FrazeDorothy SummerlinKaren HaynesErnestine LewisDeloris PhillipsStella SzaboJudith Dicktion, contrary to the Respondent's contention, I find, basedon the credited testimony of Johnnie Anderson and JohnCase, that five additional valid cards were executed on orbefore August 22, 1977.9The Respondent challenges the following additionalcards, which are in evidence and bear dates on or beforeAugust 22, 1977:Doreen Moore testified she signed an authorization cardJuly 20, 1977, obtained from Union Organizer Candy How-ell. According to Moore, Howell told her the card was "[t]oform a committee so there could be an election." As Mooreclearly was not told that her card would be used only toobtain an election, I find her card valid.i°Ella Dennis signed a card August 1, 1977, at the requestof employee Rose Mary Elmore. Although Dennis had theimpression that Business Manager Nixon told the employ-ees that the purpose of the cards was solely to obtain anelection, she affirmed that no one else told her that. I do notunderstand the law to permit the invalidation of a unionauthorization card by management in this manner, and Ifind this card valid.Betty Butts' card bears the signature date of July 6, 1977,and is stamped on the back as received by the NationalLabor Relations Board August 24, 1977. Butts testified thatshe put the wrong date on the card, as she actually signed itin August but could not remember what date in August.She further testified that "[s]omeone at the meeting" whereshe signed the card said the "only reason" for signing wasto get an election, but she did not know who said it. As thiscard was stamped received by the NLRB on the same dayas other cards which Union Business Representative JohnCase testified were mailed on August 22, 1977, to the Re-gional Office along with the petition in Case 25-RC-6717, Ifind that the card was executed on or before August 22,1977. do not believe that an employee would reasonablyconclude from a statement such as that set forth above byan unidentified individual that the card she signed would beused for no other purpose than to help get an election whenthe card, which she read before signing, on its face statedthat the signer wanted the Union to act as her collectivebargaining agent." I therefore find this card valid.There is a card in evidence which bears the name Kath-leen Hatfield and the date July 22, 1977. It is stamped re-ceived by the Union July 25, 1977. Although there is testi-mony that Hatfield took an active part in the unioncampaign and obtained employee signatures on other cards,Hatfield was not available to testify at the hearing. As theJulia Johnson Nancy BrummettMichelle Pavlak Mary Jane GoodloeAnnie Fleming Dawn LawrenzEvelyn Paddock Patricia SemlaSandra Bruce Elizabeth McKinneyBarbara Johnston Ruthie WilliamsJanet Lewis Rose Mary ElmoreLaura Phillips Dorothy LewandowskiAlthough Nancy Brummett's card is dated merely "8-77," I credit JuliaJohnson that she saw Brummett sign the card the same day Dawn Lawrenzsigned, August 20, 1977.' Bessie Kellogg, James Sadler, Lee Ethel Jones, Cornne Matthews, andLue Hart.'Serv-U-Stores. Inc., 234 NLRB 1143 (1978).t Serv-U-Stores. Inc.. supra.451 42DECISIONS OF NATIONAL LABOR RELATIONS BOAR[)signature on the card is the same as Kathleen Hatfield'ssignature on many other documents in evidence. I find thatHatfield executed the union authorization card on the datewhich it bears and that this card is therefore valid.As I have fund that a total of 43 of the 78 employees inthe appropriate unit signed valid union authorization cardson or before August 22. 1977, the date of the Union's letterdemanding recognition and bargaining.'2I further find thatthe Union represented a majority of the employees in theappropriate unit on that date. In view of the numerous andsubstantial violations of Section 8(a)(1) committed by theRespondent before and after that date, it is clear that theRespondent's refusal of the Union's demand, which it re-ceived August 23 or 24. in its response dated August 24.1977. was intended to and did in fact undermine theUnion's majority status and prevent the holding of a fairelection. Accordingly, I conclude that the Respondent vio-lated Section 8(a)(5) by refusing to bargain on and afterAugust 24, 1977."i\N. ()BJECTIONSBased on the findings and conclusions above of violationsof Section 8(a)(1) occurring between August 24, 1977, thedate of the Union's petition in Case 25-RC-6717, and Oc-tober 21. 1977, the date of the election, I recommend thatObjections 2, 3. and 4 be sustained.v. REMEDYHaving found that the Respondent has engaged in unfairlabor practices in violation of Section 8(a)( ) and (5) of theAct, I recommend that it be ordered to cease and desisttherefrom and from infringing in any like or related manneron its employees' exercise of their rights under Section 7 ofthe Act. I recommend that the Respondent also be orderedto take certain affirmative action necessary to effectuate thepolicies of the Act.The Respondent contends that a bargaining order is notjustified because the unfair labor practices committed wereminor in nature; the literature distributed by the Respon-dent and the remarks to individuals by supervisors assuringemployees of their freedom of choice in the election sub-stantially minimized the impact of its unfair labor practices.there has been a turnover since the election of almost 35percent of the union complement; and other factors. I donot, however. consider the unfair labor practices committedto be minor in view of their nature, number, and extent ofprobable impact throughout the bargaining unit. In myopinion, neither the factors recited above nor the Board'straditional remedies for 8(a)(1) violations render it likelythat another election would result in a truer measure ofuninhibited employee choice than the authorization cardsexecuted on or before August 22, 1977. 1 therefore, in allthe circumstances of this case, find that the Respondent'sunfair labor practices have undermined the Ulnion's major-ity and made the holding of a fair election most unlikely.12 In these circumstances, it is unnecessary to rule on the validity of theadditional authorization cards in evidence.1 Sien- p Bottling Coampanv of San Francisco. 235 NLRB 297 (1978):Trading Port. Inc. 219 NLRB 298 (1975).and recommend that the petition in Case 25-RC-6717 bedismissed and the Respondent ordered to bargain on re-quest.'4Upon the foregoing findings of fact and conclusions oflaw. and upon the entire record, and pursuant to Section10(c) of the Act, I hereby issue the following recommended:OR[)ER'The Respondent, Red Oaks Nursing Home. Inc., Michi-gan City, Indiana. its officers, agents, successors, and as-signs, shall:1. Cease and desist from:(a) Coercively interrogating employees concerning theirunion activities and the union activities of other employees.(b) Creating the impression that employees' union ac-tivity is under surveillance.(c) Threatening to take reprisals against employees be-cause of their union activities.(d) Implying that benefits have been lost because of theUnion or would be lost if the Union was selected as theemployees' bargaining representative.(e) Creating the impression that selection of the Union asthe employees' bargaining representative would be futile.(f) Instructing employees to report union activities tomanagement, or soliciting grievances and implying theywould be adjusted if employees refrain from union activity.(g) Refusing to bargain collectively concerning rates ofpay. wages, hours, and other terms and conditions of em-ployment with Retail Clerks Union, Local No. 37 a/w Re-tail Clerks International Union, AFL-CIO, as the exclusivebargaining representative of its employees in the appropri-ate unit.(h) In any like or related manner interfering with, re-straining, or coercing its employees in the exercise of therights guaranteed them by Section 7 of the Act.2. Take the following affirmative action, designed to ef-fectuate the policies of the Act:(a) Upon request, bargain collectively with Retail ClerksUnion. Local No. 37, a/w Retail Clerks InternationalUnion, AFL-CIO, as the representative of its employees inthe appropriate unit and, if a contract is reached, sign it.(b) Post at its nursing home in Michigan City, Indiana,copies of the attached notice.'6Copies of said notice, onforms provided by the Regional Director for Region 25,after being duly signed by an authorized representative ofRespondent, shall be posted by it immediately upon receiptthereof, and be maintained by it for a period of 60 consecu-tive days thereafter. in conspicuous places, including all14 N.L.R.B. v. Gissel Packing Co.. Inc., 395 U.S. 575 (1969); Plastic FilmProducts Corp., 238 NLRB 135 (1978).A In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations, be adopted by the Board and become itsfindings. conclusions, and Order, and all objections thereto shall be deemedwaived for all purposes.1' In the event that this Order is enforced by a judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational l.abor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."452 REI) OAKS NURSING HOME 453places where notices to employees are customarily posted. ing. within 20 days from the date of this Order, what stepsReasonable steps shall be taken by the Respondent to in- Respondent has taken to comply herewith.sure that said notices are not altered. defaced. or covered by I s F Rll R ORI)tREI) that the objections filed in Caseany other material. 25 RC 6717 be sustained, that the election be set aside.(c) Notify the Regional Director for Region 25. in writ- and that the petition in Case 25 RC 6717 be dismissed.